865 F.2d 268
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ralph Roger BERGMAN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1402.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before NIES, PAULINE NEWMAN and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
Ralph R. Bergman seeks review of a March 9, 1988, Order of the United States Claims Court denying him relief from the judgment entered in Bergman v. United States, No. 84-78 (Ct.Cl. June 16, 1982), aff'd mem., 706 F.2d 319 (Fed.Cir.1983).  We find no error on the part of the Claims Court.  We affirm on the basis of the opinion below.  Appellant's motion for sanctions is denied.